Citation Nr: 9904793	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  94-37 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, 
secondary to Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1964 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied, in 
pertinent part, the appellant's claims for service connection 
for a nervous condition, for PTSD and for a skin disorder, 
secondary to inservice Agent Orange exposure.  

The issue of entitlement to service connection for a skin 
disorder, secondary to Agent Orange exposure in service, is 
addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran had active duty service in Vietnam during the 
Vietnam era.

3.  An acquired psychiatric disorder was not present in 
service, or within the first post service year.

4.  The veteran's contention that he was involved in combat 
is supported by the objective evidence of record.

5.  The veteran has a clear diagnosis of PTSD, medically 
linked to events in service.

6.  The veteran has PTSD as a result of traumatic events 
which occurred during his active period of his service.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service. 38 
U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 3.304 (1997); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection for PTSD requires: (1) medical evidence 
establishing a current, clear diagnosis of PTSD; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1997); Cohen v. 
Brown, 10 Vet. App. 128, 136-138 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996), aff'd, No. 97-7021 (Fed. Cir. 
Sept. 9, 1997) (per curiam) (nonprecedential decision).  With 
regard to the second criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991); see also Gregory v. Brown, 8 Vet. App. 563 
(1996); Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).

The United States Court of Veterans Appeals (the Court) has 
held that "[w]here it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
However, where VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (1997); West (Carleton) v. 
Brown, 7 Vet. App. 70, 76 (1994); see also, Zarycki, 6 Vet. 
App. at 98.

The MANUAL M21-1, as recently revised, provides that the 
required "credible supporting evidence" of a combat 
stressor "may be obtained from" service records or "other 
sources."  See Moreau, 9 Vet. App. 389; see also Doran v. 
Brown, 6 Vet. App. 283 (1994).  In this regard, the Court has 
instructed that other supporting evidence includes "an 
almost unlimited field of potential evidence to be used to 
'support' a determination of combat status." Gaines v. West, 
11 Vet. App. 353 (1998).  Moreover, if the claimed stressor 
is related to combat, and in the absence of information to 
the contrary, receipt of any of the following individual 
decorations will be considered evidence of participation in a 
stressful episode:

Air Force Cross Air Medal with "V" Device
Army Commendation Medal with "V" Device
Bronze Star Medal with "V" Device
Combat Action Ribbon
Combat Infantryman Badge
Combat Medical Badge
Distinguished Flying Cross
Distinguished Service Cross
Joint Service Commendation Medal with "V" Device
Medal of Honor
Navy Commendation Medal with "V" Device
Navy Cross
Purple Heart
Silver Star

See MANUAL M21-1, paragraph 11.38(c) (1).

The regulations governing service connection for PTSD differ 
from those governing service connection for other conditions 
because they require evidence of an inservice stressor rather 
than evidence of "incurrence or aggravation" of a disease 
or injury in service or within a post-service presumptive 
period.  The Court's caselaw allows a physician's opinion of 
causal nexus, in certain circumstances, to establish 
inservice or presumptive-period incurrence or aggravation, 
even when the examination on which the opinion was based was 
made many years after service.  See e.g., ZN v. Brown, 6 Vet. 
App. 183 (1994).  However, since the requirements for direct 
service connection for PTSD, as outlined in 38 C.F.R. 
§ 3.304(f), requires both a "link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor" and "credible supporting evidence that 
the claimed inservice stressor actually occurred," the Court 
held in Moreau, supra, that "credible supporting evidence of 
the actual occurrence of an inservice stressor cannot consist 
solely of after-the-fact medical nexus evidence."

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from June 1964 to June 
1966.  The report also noted his inservice specialty as a 
communications center specialist.  The veteran's service 
personnel records indicated that he served on active duty in 
the Republic of Vietnam from June 1965 to June 1966.  
Specifically, he was assigned to Company A, 41st Signal 
Battalion from June 1965 to August 1965, and to Company B, 
41st Signal Battalion from August 1965 through June 1966.  
The veteran's entrance examination, dated April 1964, noted 
essentially normal findings throughout.  In June 1966, the 
veteran's discharge examination was conducted in June 1966.  
The report of this examination noted that the veteran's 
psychiatric status was normal.  

In August 1993, the veteran filed his present claim for 
service connection for PTSD and nerves.  In October 1993, 
written statements were received from the veteran's brother 
and sister-in-law.  The veteran's brother indicated that the 
veteran had spoken to him regarding multiple incidents during 
his service in Vietnam that he would like to forget.  He also 
indicated that the veteran was very depressed and suicidal by 
1986.  In her statement, the veteran's sister-in-law 
indicated that she knew the veteran for the past 35 years and 
that she first noticed that he was having problems in 1972.  
She indicated that the veteran has had nightmares and shaking 
hands and legs ever since his discharge from the service.

A letter, dated October 1993, was received from the veteran's 
friend.  In his letter, the veteran's friend indicated that 
he had known the veteran since 1980.  He stated that he "had 
noticed a drastic change in [the veteran's] life in March or 
April of 1986."

In October 1993, the veteran submitted a statement regarding 
his alleged stressor incidents.  On this form, the veteran 
listed the following stressful incidents in which he was 
involved during his active duty service: (1) provided buddy 
care for wounded servicemen; (2) helped load dead bodies onto 
a plane; (3) was a passenger in a plane forced to land after 
being hit by enemy fire in 1965; (4) injured shoulder running 
into a tree while attempting to take cover during a fire 
fight at Pleiku in 1965; (5) functioned as a door gunner to 
relieve an injured door gunner; and (6) experienced multiple 
sniper attacks.  In addition to these incidents, the veteran 
indicated that he was subjected to a mortar attack while 
assigned to the 41st Signal Battalion in 1965.  Specifically, 
he indicated that "a mortar round knocked over the rig set 
up I was in at An Khe and I was hook up with cuts and 
lacerations."  He indicated that there were casualties in 
his unit as a result of this attack.  He also noted that his 
unit was a support communications unit for troops, including 
the 25th Infantry, 73rd or 103rd Air Borne, and the 1st and 
7th Cavalry.

Post service medical treatment records, dated February 1986 
through July 1986, were submitted by Humana Hospital 
Brentwood.  A February 1986 treatment report noted that the 
veteran "had been admitted previously for treatment of his 
chronic depression, alcohol abuse and post traumatic stress 
disorder."  The report concluded with impressions of 
dysthymic disorder, post traumatic stress disorder and 
alcohol abuse.  A consultation report, dated June 1986, noted 
that the veteran "was in Vietnam and had an honorable 
discharge.  He underwent some rather horrible experiences 
there.  He has had nightmares and flashbacks ever since."  
Another treatment report, dated June 1986, noted the 
veteran's statements that "he has a lot of things that 
bother him that occurred in the Vietnamese War where he was 
in the Signal Corps.  He talks about intrusive thoughts and 
recurrent dreams and has gotten rather fixed in this."  The 
report concluded with diagnoses of major depression, alcohol 
abuse and post-traumatic stress disorder.

Medical treatment records, dated January 1988 to October 
1988, were submitted by J. Brady, M.D.  A hospitalization 
report, dated January 1988, noted that the veteran "had 
previously been cared for  . . .  with a diagnosis of 
adjustment disorder with mixed emotional features, alcohol 
abuse, chronic; and post-traumatic stress syndrome."  A 
September 1988 treatment report noted the veteran's 
complaints of right shoulder pain.  The report concluded with 
an impression of bursitis, right shoulder.  

In October 1993, a VA psychiatric examination was conducted.  
The report of this examination noted the veteran's narrative 
history that "he machined down a family on the side of the 
road and he has nightmares about that."  The report also 
noted:

He states he sees them in the day time.  
He visually sees them, has hallucinations 
- states it is not hallucinations, they 
are there.  He has dreams about it and he 
sees them also in the daytime.  They 
would not let him tell about this in 
previous visits in the hospital.  They 
would always tell him that [it was] his 
teenage son that is bothering him. 

The report concluded with an impression that the veteran 
needed hospital observation and a review of medical records 
to determine his diagnosis, "as he is now manifesting 
symptoms of PTSD."

In November 1993, the veteran was hospitalized with 
complaints of alcohol abuse.  A pre-admission report, dated 
November 1993, noted that the veteran "has had voices tell 
him to hurt himself.  He also had some visual hallucinations, 
where he has seen a Vietnamese family, virtually daily.  He 
has had recent suicidal thoughts, although he is not suicidal 
today.  He has had two suicidal attempts in the past."  The 
veteran was discharged following two-months of treatment with 
diagnoses of substance abuse, alcohol, depression and PTSD.  

Medical treatment reports, dated December 1991 through 
November 1995, were received from the VA medical center in 
Shreveport, Louisiana.  A September 1993 treatment report 
noted the veteran's complaints of having nightmares about 
Vietnam.  The report also noted the veteran's narrative 
history of having killed a family of Vietnamese in the brush 
under the assumption that they were Viet Cong. A February 
1994 treatment report noted that the veteran is "not letting 
go of the past.  The fixation is coming to a conscious level 
of realizing his self imposed punishment for "what I did" 
over there - (war time)."  

In January 1994, the veteran underwent an in-patient VA 
psychiatric examination.  The report of this examination 
noted that veteran "continued to report problems while 
hospitalized, including bad dreams and nightmare about 
experiences in Vietnam, early morning awakenings, intrusive 
recollections and memories about Vietnam, as well as 
reporting that he continued to experience hallucinatory-like 
images of the people he killed in Vietnam."  The report also 
stated, in pertinent part,

Interviews and observation on this ward 
also support a diagnosis of PTSD, though 
the evaluation does not have unequivocal 
support for that diagnosis.  More 
specifically, the veteran appears to have 
experienced genuinely traumatic events in 
Vietnam, including combat situations 
involving the loss of life, fear, etc.  
He also expresses dysphoria at the 
intrusive recollections of events in 
Vietnam, including bad dreams and 
nightmares which have led to sleep 
problems.  Apparently, the patient's 
early morning awakenings were validated 
on several occasions by nursing staff.  
The patient report that these awakenings 
were due to nightmares about Vietnam.  
Reports from nursing indicated that he 
did appear to be significantly distressed 
with those awakenings.  The patient also 
reports guilt about his actions, and in 
particular, guilt about the killing of 
civilian Vietnamese at his own hands 
during the war.  He seems to engage in 
active avoidance behaviors about Vietnam.  

The report concluded with diagnoses of mild PTSD, personality 
disorder and alcohol problems. 

In May 1994, the veteran was admitted to the hospital with 
complaints of suicidal thoughts.  An admission mental status 
examination noted that the veteran's "[t]hought content was 
positive for auditory hallucinations, which consisted of 
derogatory comments and visual hallucinations, which 
consisted of seeing a civilian family in Vietnam whom he 
encountered while he was there."  The veteran was released 
one month later with discharge diagnoses of PTSD, alcohol 
abuse, in partial remission, depression with psychotic 
features, and organic brain syndrome.  
A July 1994 treatment report noted the veteran's complaints 
of depression and PTSD.  The report stated, in part:

Patient reports that while he was in the 
Vietnam he was in the back of a jeep with 
a submachine gun and was ordered to shoot 
all the sides of the road in case there 
were VC there.  Patient ended up shooting 
a family who he thinks were not VC but 
were just there.  Patient has nightmares 
about this and other things, also "sees 
them at times as if they are right 
there."  Patient complains of hearing 
"voices" telling him he ought to get 
rid of himself and feels "nervous."  

The report of a psychiatric consultation, dated September 
1995, noted the veteran's complaints of auditory and visual 
hallucinations, depression, and nervousness.  The veteran 
reported that these problems began after he served in 
Vietnam.  The report stated, in part:

He said that his problems began after he 
was ordered by his sergeant to fire into 
the bushes to ward off any Viet Cong 
soldiers.  He remembers shooting into a 
wooded area and ending up killing a 
family of a man, his wife, and their two 
children.  He says that at the time, they 
were driving quickly down the road and 
that he was ordered to fire the machine 
gun rapidly throughout the bushes.  He 
states that he was told by his sergeant 
not to relate any of this information.  
Since that time, he starting developing 
nightmares and has had regular visual 
hallucinations of this family.  He also 
states that he has had auditory 
hallucinations over the years telling him 
to hurt himself and that they also say 
such things as "you're a loser" or 
"you don't have what it takes to do 
this."  

The report concluded with diagnostic impressions of (1) 
schizophrenia, paranoid type, (2) dementia, and (3) PTSD.

In December 1997, information was received from the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  A unit organization report from the 41st Signal 
Battalion noted that during January 1966 through February 
1966, the unit installed three switchboards at Cam Ranh, An 
Khe, and Qui Nhon.  The report also noted that in March 1966, 
a VHF building was occupied by the unit at Pleiku.  The 
report further indicated, in pertinent part:

Early on the morning of 20 February, the 
battalion lost three (3) men while 
defending the Hon Cong Mountain signal 
site near An Khe against a Viet Cong 
attack.  On 20 March, one man was wounded 
while helping to defend the Phan Theit 
Airfield against a Viet Cong attack.  One 
pilot is still missing not as a result of 
hostile action.  

An extract of an Operation Report - Lessons Learned (OR-LL) 
submitted by the 1st Calvary Division for the quarterly 
period ending April 30, 1966, noted that on February 20, 
1966, elements of the 407th Viet Cong Battalion attacked Camp 
Radcliff, a communications facility located in the vicinity 
of An Khe.  The report indicated that "[t]he mortar attack 
delivered 106 82mm mortar rounds into the western positions 
of the division base from a position to the north of the 
base."  An extract of an Operation Report from the U.S. Army 
Vietnam for the period ending July 31, 1966, noted that there 
were four major enemy efforts to seize control of key areas 
in the Republic of Vietnam.  Specifically, the report noted 
that in May and June 1966, elements of the 630th NVA Division 
attempted to infiltrate and take control of key portions of 
Pleiku Province.  An extract from the "Chronology of VC/NVA 
Attacks on the Ten Primary USAF Operating Bases in Republic 
of Vietnam 1961-1973" indicated that on April 22, 1966, 
there was a standoff attack at Pleiku wherein the base 
received 79 rounds of mortar fire.  


III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Cohen, 10 Vet. App. at 145; Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  To comply with this requirement, the Board must 
analyze the credibility and probative value of the evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir.1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Well-Grounded PTSD Claim

In general, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability is service-connected; it 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for service connection for PTSD 
requires "medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability."  
Cohen (Douglas), 10 Vet. App. at 137; see also 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1998).  The 
Court held in Cohen that "several current diagnoses of PTSD 
by both private and VA psychiatrists" constituted the 
medical evidence of a current disability for the purposes of 
establishing a well-grounded claim for service connection for 
PTSD.  Moreover, the Court found that the opinion of one 
psychiatrist "who stated that the veteran's PTSD symptoms 
were 'directly related to his experiences in the 
war' . . . and [of a clinical social worker] whose diagnostic 
impression 'totally concur[red] with the psychiatrist's 
diagnosis'" constituted "medical evidence of a generalized 
connection between the veteran's PTSD and his war experiences 
[which was] sufficient to provide the requisite medical 
evidence of a nexus between service and a current disease 
that is necessary under Caluza to well ground a PTSD claim."  
Cohen, 10 Vet. App. at 137; see also Caluza, 7 Vet. App. at 
506.

After reviewing the evidence of record, the Board concludes 
that the veteran has presented a well-grounded claim for 
service connection for PTSD.  He has presented (1) medical 
evidence of a current diagnosis of PTSD; (2) lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor; and (3) medical-nexus evidence generally linking 
his PTSD to his service.  See Gaines v. West, 11 Vet. App. 
353 (1998); Cohen, supra.

B.  Merits Adjudication

Although the veteran has presented a well-grounded claim for 
service connection for PTSD, eligibility for an award of 
service connection for PTSD requires: "[a] current, clear 
medical diagnosis of PTSD . . . (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor."  Cohen, 10 Vet App. at 138; 38 C.F.R. § 3.304(f) 
(1998).  

If the claimed stressor is not combat related, or if the 
veteran did not engage in combat with the enemy, a veteran's 
lay testimony is insufficient to establish the occurrence of 
the stressor and must be corroborated by "credible 
supporting evidence."  Cohen, at 142 (citing Moreau, 9 Vet. 
App. at 395-96).  On the other hand, "if the veteran did 
engage in combat with the enemy, he is entitled to have his 
lay statements accepted, without the need for further 
corroboration, as satisfactory evidence that the claimed 
events occurred, unless his descriptions are not consistent 
with the circumstances, conditions, or hardships of service 
or unless the [Board] finds by clear and convincing evidence 
that a particular asserted stressful event . . . did not 
occur."  Cohen, at 146-47.  The determination of this 
material fact - whether the veteran engaged in combat - is 
thus a critical part of the adjudication of a PTSD claim.

Pursuant to 38 C.F.R. 1154(b):

r, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran. Service-connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

When making a determination as to whether the advantages of 
section 1154(b) should be afforded to the veteran, the Board 
"must make specific findings of facts as to whether or not 
the veteran was engaged in combat . . . [and] must provide 
adequate reasons or bases for its finding, including a clear 
analysis of the evidence which it finds persuasive or 
unpersuasive with respect to that issue."  Zarycki, 6 Vet. 
App. at 98.  The Court has stated that a determination of 
combat status is to be made "on the basis of the evidence of 
record," Cohen, 10 Vet. App. at 146 (citing West v. Brown, 7 
Vet. App. 70, 76 (1994)), and that 1154(b) itself "does not 
require the acceptance of a veteran's assertion that he was 
engaged in combat." Cohen, supra.  In this regard, combat 
status may be determined "through the receipt of certain 
recognized military citations or other supportive evidence."  
West, 7 Vet. App at 76.  Other supporting evidence can 
include an almost unlimited field of potential evidence to be 
used to support a determination of combat status. Gaines v. 
West, 11 Vet. App. 353 (1998).

Initially, the Board notes that the veteran is not shown to 
have received any military decorations that would 
presumptively establish that he engaged in combat with the 
enemy. See MANUAL M21-1, § 11.38(c) (1).  Nevertheless, after 
a thorough review of the veteran's claims file, the Board 
concludes that the veteran was engaged in combat with the 
enemy during his period of active duty service.  Through his 
various statements submitted herein, the veteran indicated 
that he was involved in a mortar attack at An Khe during his 
active duty service.  He also indicated that he provided 
buddy care to the wounded in the field.  Although not 
specifically listing the veteran's name, corroboration for 
the veteran's contentions can be found in the unit history 
submitted by the 41st Signal Battalion.  The unit 
organization report of this battalion, in which the veteran 
served during his time in Vietnam, indicated that three men 
were lost while defending the Hon Cong Mountain signal site 
near An Khe against a Viet Cong attack.  An extract of an 
Operation Report - Lessons Learned (OR-LL) submitted by the 
1st Calvary Division for the period ending April 30, 1966, 
noted that on February 20, 1966, elements of the 407th Viet 
Cong Battalion attacked Camp Radcliff, a communications 
facility located in the vicinity of An Khe.  The OR-LL report 
also indicated that "[t]he mortar attack delivered 106 82mm 
mortar rounds into the western positions of the division base 
from a position to the north of the base."
The Board, therefore, concludes that the evidence of record 
supports the veteran's contentions that he was involved in a 
mortar attack of a communications facility.  Moreover, the 
documents provided by the USASCRUR indicate that there was 
considerable enemy activity in the areas occupied by the 41st 
Signal Battalion, including An Khe and Pleiku, during the 
veteran's service in Vietnam.  Accordingly, the Board 
concludes that the veteran was engaged in combat during this 
time.

Since it has been established that the appellant engaged in 
combat with the enemy during his active duty service, 
corroboration of the occurrence of his alleged stressors is 
not required.

The second component of the Court's analysis holds that even 
if there was a stressful event in service, the RO or Board 
must nevertheless determine whether that event was of 
sufficient gravity to support a diagnosis of PTSD.  In West 
v. Brown, 7 Vet. App. 70 (1994), the Court held that the 
sufficiency of the stressor is a medical determination.  
Adjudicators may not make a determination on this point in 
the absence of independent medical evidence. Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In this case, the Board has reviewed the evidence relevant to 
the claim and determines that the legal tests required to 
show service connection for PTSD are supported by the 
evidence of record.  Namely, the veteran has been found to 
have engaged in combat.  He has stated several times that he 
was exposed to stressors in service as a result of his duties 
in combat operations.  In addition, according to the medical 
evidence in the claims folder, the veteran has been evaluated 
clinically with findings that a diagnosis of PTSD is 
warranted, explicitly related to his in-service stressors and 
experiences in service.  The veteran's January 1994 VA 
psychiatric examination, concluded that a diagnosis of PTSD 
was warranted based upon interviews and observation.  In this 
regard, the report stated that "the veteran appears to have 
experienced genuinely traumatic events in Vietnam, including 
nightmares about this and other things." 

In light of this evidence, the Board finds that the clinical 
evidence of record clearly indicates that the veteran's 
reported in-service combat stressors were sufficient to 
support diagnoses of PTSD. See West, 7 Vet. App. at 79; 
Colvin, 1 Vet. App. at 174. Moreover, as the diagnostic 
criteria have changed from an objective ("would evoke . . . 
in almost anyone") standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective one, the 
sufficiency of a stressor is now a clinical determination for 
the examining mental health professional. See Cohen v. Brown, 
10 Vet. App. 128 (1997).

Thus, there is a clear diagnosis of PTSD, along with credible 
evidence of stressors and medical evidence linking the 
veteran's current psychiatric symptoms with his in-service 
stressors.  As such, the Board is persuaded that service 
connection for PTSD is warranted in this case. 38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303, 3.304(f) (1998).


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The appellant contends, in essence, that service connection 
is warranted for a skin disorder on his arms and hands.  
Specifically, the appellant alleges that he has developed 
porphyria cutanea tarda as a result of his inservice exposure 
to Agent Orange.

A medical treatment report, dated October 1993, was submitted 
by C. Jones, M.D.  The report noted that the appellant had 
"pruritus with bullae over the dorsa of the hands and 
arms."  It also noted that "[t]his is occasionally seen 
with porphyria cutanea tarda which may be a result of chronic 
Agent Orange exposure."  

In October 1993, the appellant underwent a VA Agent Orange 
examination.  The report of this examination noted diagnoses 
of porphyria cutanea tarda and tinea corporis.  The VA 
examination report also noted, however, that "porphyria 
analysis is pending."  Thus, the Board concludes that the 
evidence of the record is unclear as to whether the appellant 
currently has porphyria cutanea tarda.

The United States Court of Veterans Appeals (Court) has held 
that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  After 
a thorough review of the appellant's claims file, the Board 
concludes that an additional examination of the appellant is 
necessary to make an informed decision in this matter.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issue on appeal without first 
scheduling the appellant for an additional VA dermatological 
examination.  To ensure that VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
the case is REMANDED to the RO for the following development:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since his discharge 
from the service for his skin disorder.  
After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured. 

2.  Following the above, the appellant 
should be accorded an examination by a VA 
dermatologist.  The report of examination 
should include a detailed account of all 
manifestations of the skin pathology found 
to be present.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The report 
should also specifically address the 
following:

	a.  The examiner should note 
any skin disorder which may be 
present, including porphyria cutanea 
tarda.  If any skin disorders are 
found, the examiner should provide 
an opinion as to whether this 
condition(s) is more likely than not 
related to exposure to Agent Orange 
during the appellant's active duty 
service from June 1964 through June 
1966.  In this regard, the 
appellant's service medical records 
are silent as to any treatment for 
or diagnosis of a skin disorder 
during the appellant's active duty 
service. See Service Medical 
Records.

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner prior to the examination.  
The examining dermatologist should provide 
complete rationale for all conclusions 
reached.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the examination report does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

4.  The RO should readjudicate the 
appellant's claim for service connection 
for a skin disorder, secondary to Agent 
Orange exposure during service.

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

